Atkinson, J.
1. The provisions of the Civil Code, § 5653 et seq., relate to the procedure in superior courts. They have no reference to practice and procedure in the city court of Ashburn, except in so far as the act'creating the city court, of Ashburn (Acts 1906, p. 150) makes those provisions of the general law a part of that act. The provision of the constitution, art. 6, sec. 9, par. 1 (Civil Code, § 6527), in regard to the uniformity of procedure in the courts of this State, expressly excepts from its operation city courts, and the procédure in the city courts is not required to be uniform. It was competent to amend the act of 1906, creating the city court of Ashburn, in regard to the subject of procedure, as, was done by section 5 of the amending 'act of 1908, referred to in the questions propounded by the Court of Appeals, without offending art. 1, sec. 4, par. 1, of the constitution, prohibiting the enactment of a special law in a ease for which provision has been made by an existing general law.
2. The caption of the act of 1908 and section 5 of that act are copied in the question propounded by the Court of Appeals, and it is unnecessary to reproduce them. The caption refers to the former act establishing the city court of Ashburn in sufficiently descriptive *60terms, and purports "to amend” that act. This caption is sufficiently broad to comprehend any germane matter. Newman v. State, 101 Ga. 534 (28 S. E. 1005); Mayor &c. of Macon v. Hughes, 110 Ga. 795 (36 S. E. 247); Clark v. Black, 136 Ga. 812 (72 S. E. 251). The provisions of section 5 relate to practice and procedure in the city court, and, when read in connection with the provision of the original act, appear to be intelligible and germane ; and they do not render the act violative of art. 3, sec. 7, par. 8, of the constitution, as constituting matter different from what is expressed in the title.
3. The caption of the act describes the law to be amended. The body of the act does not restate the description of the law to be amended in the language employed in the caption, but substantially identifies it by referring to certain sections thereof and setting forth various particulars in which the old act is intended to be amended. In this way the amending act clearly describes the act of 1906 (Acts 1906, p. 150), establishing the city'court of Ashburn, as the' law to be amended, and the respect in which it was intended that the law should be amended. It thus appears that, when considered in its entirety, the amending act of 1908 distinctly describes the law to be amended, as well as the alterations to be made, and does not violate art. 3, sec. 7, par. 17, of the constitution. Newman v. State, supra.

All the Justices concur.